Case 3:18-cv-01652-TAD-KLH Document 54 Filed 08/24/20 Page 1 of 1 PageID #: 310



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


 GREGORY TOMPLAIT                                           CIVIL ACTION NO. 18-1652

                                                            SECTION P
 VS.
                                                            JUDGE TERRY A. DOUGHTY

 SHERIFF RICKY JONES, ET AL.                                MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc No. 52] having been

 considered, together with the written objections [Doc. No. 53] thereto filed with this Court, and,

 after a de novo review of the record, finding that the Magistrate Judge’s Report and

 Recommendation is correct and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that the motion for summary

 judgment [Doc. No. 46] filed by the lone, remaining defendant, Pat Smith, is GRANTED, and

 that plaintiff’s remaining claims against said defendant are DISMISSED, without prejudice on

 the merits, but DISMISSED, with prejudice for purposes of proceeding in forma pauperis.

        MONROE, LOUISIANA, this 24th day of August, 2020.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
